*256O P I H I O H
St. Paul, Judge.
This controversy involves only the distribution of a fond arising from a sale to effect a partition between the widow and six ohildren of Dominio Ratal, Senior.
It would serve no useful purpose to rehearse a long and complicated litigation over the status of the property, whioh preceded the partition, but which oulminated in a judgment on June 27th 1917 reoognizing the widow as owner of one half of the property subject to a mortgage granted by her in favor of Mrs. Lillian Clarke for more than its value, and the children as owners of the other half subjewt to the payment of a judgment in favor of the same Mrs. Lillian Clarke for the sum of $419.44 advanced by her to pay succession debts.
The property brought $1490 and there were $338.46 of general charges, leaving a balance of $1361.34 to be divided between the widow and six ohildren. The widows share was subject to spsoial charges amounting to $84. These general and special charges are not objeoted to, and this makes the widows net share $641.77 and the childrens net shhre $635.77
1.
Mrs Lillian Clarke claims the whole of the widows share under her mortgage. The ohildren also olaim it under a special mortgage of $661.14 granted by their mother as the prioe of their share in the community property when same wasjhdjudicated to her.
The olaim of the ohildren is without merit. The aforesaid judgment of June 87th, 1917 restores them their interest in the property and hence they have no olaim for the price. This is so olear that they themselves had their own mortgage oanoelled by a judgment obtained by themselves on January 4th 1918. Moreover this was all done as a matter of compromise duly and formally entered into for the express purpose of ending this litigation.
*257Mrs. Clarke is therefore entitled to the whole of the widows net share, say $541.77.
11.
The childrens net share of $685.77 is declared by the judgment of June 27th 1917 to be subjeot to Mirs Clarke's olalm for $419.44 advanced to pay succession debts. This must be read in the light of that claim. The ohildreh were by law liable for only their share of those debts, and presumably the judgment meant to follow the law; henoe we interpret this clause of the judgment as meaning that they must reimburse Mrs Clarke only one half of the amount or $809.78, leaving the childrens' share at $416.05.
111.
Mr. J. B. Rosser, attorney, is entitled by oontraot to 40$ of the ohildrens share, say $166.45, leaving for division between the si* children the sum of $249.60, or $41.60 for each.
17.
The Share of Dominic Ratal, Jr, is subjeot to a judgment against him in favor of the Mehle live Stock and Commission Co exceeding the amount thereof, and must therefore be paid to it.
7.
In order to make things olear we will recast the account in accordance with the above; and in our discretion we will cast each party for his own costs, partly to avoid entering into very small items, and also because most of the shares are already absorbed by the oalims against them regardless of these costs.
It is therefore ordered that the judgment appealed from be amended so as to order the distribution of the proceeds of sale as follows;
1. General charges, as fixed by notary $838.46
2. Special charges » i, '• " 84.
3. To Mrs. Lillian Clarke (tfidows share) 541.77
4. To Mrs. Lillian Clarke (on Childrens share) 209.78
5. To Jas B. Rosser (40$ bf childrens share) 156.45
6. To Kehle Live Stock and Commission Co, ) the share of Dominio Natal, junior. ) 41.60
*258New Orleans, La, June 17th, 1918.
7- To Other fte*. children of Dominio. ) ^ ) Ratal, Senior, #41.60 eaoh )
#208.
fotal proceeds distributed
#1490.00
It Is further ordered that as thus amended the judgment appealed from be affirmed, eaoh party to bear his own costs.
New Orleans, La. July 5th, 1918.